                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION

 DONALD SCHOENTHAL, et al.,                      )
                                                 )
        Plaintiffs,                              )
                                                 )
 v.                                              )      NO. 2:19-cv-00031
                                                 )
 CARROLL COUNTY SHERIFF’S                        )
 DEPARTMENT, et al.,                             )
                                                 )
        Defendants.                              )

                                            ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No. 11)

recommending that the instant action be transferred to the United States District Court for the

Western District of Tennessee. The Magistrate Judge explains that Defendants, in their Motion to

Dismiss (Doc. No. 7), alternatively proposed that the Court transfer the case because all of the

events giving rise to the Plaintiffs’ claims took place in Carroll County, which is in Tennessee’s

Western District. (Id. at 2.) Plaintiffs do not oppose the transfer. (Id. at 1.) As expected, no

objections have been filed to the Magistrate Judge’s Report and Recommendation.

       Upon de novo review in accordance with Rule 72 of the Federal Rules of Civil Procedure,

the Court agrees with the recommended disposition. Accordingly, the Magistrate Judge’s Report

and Recommendation is APPROVED AND ADOPTED, and the Defendants’ Motion to Dismiss

(Doc. No. 7) is GRANTED IN PART. This case is hereby TRANSFERRED to the United States

District Court for the Western District of Tennessee.

       IT IS SO ORDERED.

                                                        ____________________________________
                                                        WAVERLY D. CRENSHAW, JR.
                                                        CHIEF UNITED STATES DISTRICT JUDGE
